ORDER
PER CURIAM.
Hugh D. Graves (Movant) appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without a hearing. Movant asserts his plea counsel was ineffective for failing to inform him that he was subject to an extended range of punishment as a prior and persistent offender.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s decision is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).